Citation Nr: 1222669	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-42 290A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1965 to September 1968.

The issue of an increased rating in excess of 10 percent for posttraumatic headaches comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Due to the Veteran's place of residence, the RO in Boston, Massachusetts, subsequently assumed jurisdiction.

In January 2012, the Veteran testified at a Board video conference personal hearing from the RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing was made and was associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The Board remanded this case in March 2012 for additional development.  During the remand, the RO provided the Veteran a VA examination, as requested, that also addressed migraine headache criteria.  During the remand, the RO granted service connection and assigned a 30 percent disability rating for migraines as of March 2012, and discontinued the 10 percent rating for posttraumatic headaches as of March 2012, consistent with the rating criteria that provides for rating headaches on the predominant disability (38 C.F.R. § 4.114) and consistent with the prohibition against pyramiding, that is, rating the same symptoms of disability under different diagnostic codes (38 C.F.R. § 4.14).  




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1965 to September 1968.

2.  On June 8, 2012, prior to the promulgation of a decision in the appeal of the issue of increased rating for posttraumatic headaches, through his authorized representative, the Board received a Motion to Withdraw Appeal from the Veteran.


CONCLUSION OF LAW

The criteria for withdrawal of an increased rating in excess of 10 percent for posttraumatic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn the appeal on the issue of an increased rating in excess of 10 percent for 

posttraumatic headaches.  For this reason, there remain no allegations  of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


